Exhibit 10.1

STANDARD FORM COMMERCIAL LEASE

 

1. PARTIES

(fill in)

   BATSTONE, LLC, LESSOR, which expression shall include heirs, successors, and
assigns where the context so admits, does hereby lease to TECHNICAL
COMMUNICATIONS CORORATION, LESSEE, which expression shall include successors,
executors, administrators, and assigns where the context so admits, and the
LESSEE hereby leases the following described premises: 2. PREMISES   
Approximately 22,747 square feet in the rear portion of the building known and
numbered 100 Domino Drive, Concord, MA 01742, as further described on the
attached Exhibit “A.”

(fill in and include, if applicable, suite number, floor number, and square
feet)

   together with the right to use in common, with others entitled thereto, the
hallways, stairways, and elevators necessary for access to said leased premises,
and lavatories nearest thereto and parking areas serving the building.

3. TERM

(fill in)

   The term of this lease shall be for five (5) years commencing on April 1,
2007 and ending on March 31, 2012.

4. RENT

(fill in)

   The LESSEE shall pay to the LESSOR rent at the rate of $159,229.00 ($7.00 per
square foot) dollars per year, payable in advance in monthly installments of
$13,269.08, known as Base Rent.

5. SECURITY DEPOSIT

(fill in)

   Upon the execution of this lease, the LESSEE has paid to the LESSOR the
amount of $8,015.00 dollars, which shall continue to be held as a security for
the LESSEE’s performance as herein provided and refunded to the LESSEE at the
end of this lease subject to the LESSEE’s satisfactory compliance with the
conditions hereof. 6.ADDITIONAL PAYMENTS; ADJUSTMENTS    In addition to the Base
Rent, the LESSEE shall pay the additional charges as set forth herein.

A.REAL ESTATE TAXES; ESCALATION

(fill in or delete)

   LESSEE shall pay to LESSOR, as additional rent, 65.40% of the real estate
taxes and assessments assessed against the building and the land on which it is
located during any tax year or part thereof during the lease term. LESSEE shall
pay to LESSOR, together with the monthly payments of Base Rent, pro rata monthly
installments on account of the projected taxes for each tax year reasonably
calculated by LESSOR from time to time with an adjustment made after the close
of the tax year to account for actual taxes for such tax year. The initial
monthly payment on account of taxes shall be $1,512.08, actual taxes for tax
year 2007 being $27,744.61.    If the LESSOR obtains an abatement of any such
excess real estate tax, a proportionate share of such abatement, less the
reasonable fees and costs incurred in obtaining the same, if any, shall be
refunded to the LESSEE. LESSEE also will be entitled to a credit for any
overpayment made during any tax year.

B. OPERATING COSTS;

ESCALATION;

CAPITAL EXPENDITURES

(fill in or delete)

   LESSEE shall pay directly to the provider all of the costs of its utilities
used by LESSEE in accordance with Section 7 below.   

 

LESSEE shall reimburse LESSOR for 65.40% of the costs of snow and ice removal
and routine and (fill in or delete) regular ground maintenance (lawn, shrubs,
trees, etc.) and 65.40% of normal sewer and water charges to the LESSOR by the
town of Concord. Lessor shall provide LESSEE, at the time of request for
payment, copies of all bills received for snow and ice removal, ground
maintenance, sewer and water charges and any other cost submitted for payment by
LESSOR.

  

 

In the event the LESSEE’s proportionate share of anticipated costs of an item or
project exceeds $1,000, the LESSOR shall obtain the LESSEE’s prior written
consent, which consent shall not be unreasonably withheld or delayed. If the
LESSOR fails to obtain such consent, the LESSEE shall be relieved of all
responsibility with respect to such expenditure.

C. CONSUMER PRICE ESCALATION

(fill in or delete)

   NOT APPLICABLE



--------------------------------------------------------------------------------

7. UTILITIES    The LESSEE shall pay, as they become due, all bills for
telephone, electricity, gas and other utilities (whether they are used for
furnishing heat or other purposes) that are furnished to the leased premises and
presently separately metered.    LESSOR shall have no obligation to provide
utilities or equipment other than the utilities and equipment within the
premises as of the commencement date of this lease. In the event LESSEE requires
additional utilities or equipment, the installation and maintenance thereof
shall be the LESSEE’s sole obligation, provided that such installation shall be
subject to the written consent of the LESSOR, which consent shall not be
unreasonably withheld or delayed.

8. USE OF LEASED PREMISES

(fill in)

   The LESSEE shall use the leased premises only for the purpose of office use,
research and development and assembly, and any other lawful use. 9. COMPLIANCE
WITH LAWS    The LESSEE acknowledges that no trade or occupation shall be
conducted in the leased premises or use made thereof which will be unlawful,
improper, unreasonably noisy or offensive, or contrary to any law or any
municipal by-law or ordinance in force in the city or town in which the premises
are situated. 10. FIRE INSURANCE    The LESSEE shall not permit any use of the
leased premises which will make voidable any insurance on the property of which
the leased premises are a part, or on the contents of said property or which
shall be contrary to any law or regulation from time to time established by the
New England Fire Insurance Rating Association, or any similar body succeeding to
its powers, which insurance shall be obtained and paid for by LESSOR. The LESSEE
shall on demand reimburse the LESSOR, and all other tenants, all extra insurance
premiums caused by the LESSEE’s use of the premises in violation of this section
10. 11. MAINTENANCE    A. LESSEE’S OBLIGATIONS    The LESSEE agrees to maintain,
at its own expense, all interior portions of the leased premises (including
plumbing, electrical, heating, ventilation and air conditioning systems to the
extent located within or exclusively serving the leased premises, but not in the
event of maintenance, repairs or improvements initiated by the LESSOR) in good
condition, reasonable wear and tear and damage by fire and other casualty only
excepted, and whenever necessary to replace plate glass and other glass therein,
acknowledging that the leased premises are now in good order and the glass
whole. Notwithstanding the foregoing, in no event shall the LESSEE be
responsible for maintenance if such maintenance is required as a direct result
of the negligence or willful misconduct of the LESSOR or those for whose conduct
the LESSOR is legally responsible.    The LESSEE shall not permit the leased
premises to be damaged, stripped or defaced, nor suffer any waste. LESSEE shall
obtain the written consent of LESSOR before erecting any sign on the premises,
which consent shall not be reasonably withheld or delayed. B. LESSOR’S
OBLIGATIONS    The LESSOR agrees to maintain, at its own expense, the building
of which the leased premises are a part, the structure of the building,
including but not limited to the exterior walls, roof, foundation, irrigation
system, fire alarm and sprinkler systems, plumbing, electrical, heating,
ventilation and air conditioning systems, and the parking areas for the
building, in good condition, reasonable wear and tear, damage by fire and other
casualty only excepted, and make all necessary repairs with respect thereto,
unless such maintenance or repair is required as a direct result of the
negligence or willful misconduct of the LESSEE or those for whose conduct the
LESSEE is legally responsible. 12. ALTERATIONS- ADDITIONS    The LESSEE shall
not make structural alterations or additions to the leased premises without
LESSOR’s consent, which shall not be unreasonably withheld or delayed, but
LESSEE may make non-structural alterations without such consent but upon notice
to LESSOR. All such alterations shall be at LESSEE’s expense and shall be in
quality at least equal to the present construction. LESSEE shall not permit any
mechanics’ liens, or similar liens, to remain upon the leased premises for labor
and material furnished to LESSEE or claimed to have been furnished to LESSEE in
connection with work of any character performed or claimed to have been
performed at the direction of LESSEE and shall cause any such lien to be
released of record forthwith without cost to LESSOR. Any alterations or
improvements made by the LESSEE shall become the property of the LESSOR at the
termination of occupancy as provided herein. 13. ASSIGNMENT- SUBLEASING    The
LESSEE shall not assign or sublet the whole or any part of the leased premises
without LESSOR’s prior consent, which consent shall not be unreasonably withheld
or delayed. Notwithstanding the foregoing the LESSEE shall be entitled to make
an assignment of the leased premises and this lease without the LESSOR’s
consent, but upon notice to the LESSOR, to any entity into or with which the
LESSEE consolidates or merges, any entity that purchases all or substantially
all of the assets or equity of the LESSEE, or any parent, subsidiary, affiliate
or division of LESSEE. Notwithstanding any such assignment, LESSEE shall remain
liable to LESSOR for the payment of all and for the full performance of the
covenants and conditions of this lease.



--------------------------------------------------------------------------------

14. SUBORDINATION    This lease shall be subject and subordinate to any and all
mortgages, deeds of trust and other instruments in the nature of a mortgage, now
or at any time hereafter, a lien or liens on the property of which the leased
premises are a part and the LESSEE shall, when requested and at the LESSOR’s
sole expense, promptly execute and deliver such written instruments as shall be
reasonably necessary to show the subordination of this lease to said mortgages,
deeds of trust or other such instruments in the nature of a mortgage. 15.
LESSOR’S ACCESS    The LESSOR or agents of the LESSOR may, at reasonable times
and upon reasonable notice, enter to view the leased premises and may remove
placards and signs not approved and affixed as herein provided, and make repairs
and alterations as LESSOR should elect to do and may show the leased premises to
others, and at any time within (3) months before the expiration of the term, may
affix to any suitable part of the leased premises a notice for letting or
selling the leased premises or property of which the leased premises are a part
and keep the same so affixed without hindrance or molestation.

16. INDEMNIFICATION AND

LIABILITY

(fill in)

   The LESSEE shall save the LESSOR harmless from all loss and damage occasioned
by the use or escape of water or by the bursting of pipes, or by any nuisance
made or suffered on the leased premises in the event such loss is a direct
result of LESSEE’s actions or failure to act, unless such loss is caused by the
neglect of the LESSOR. The removal of snow and ice from the sidewalks bordering
upon the leased premises shall be LESSOR’S responsibility.

17. LESSEE’s LIABILITY INSURANCE

(fill in)

   The LESSEE shall maintain with respect to the leased premises and the
property of which the leased premises are a part of comprehensive public
liability insurance in the amount of $1,000,000 per incident/$2,000,000
aggregate with property damage insurance in limits of $500,000 in responsible
companies qualified to do business in Massachusetts and in good standing therein
insuring the LESSOR as well as LESSEE against injury to persons or damage to
property as provided. The LESSEE shall deposit with the LESSOR certificates for
such insurance at or prior to the commencement of the term, and within thirty
(30) days prior to the expiration of any such policies. All such insurance
certificates shall provide that such policies shall not be canceled without at
least ten (10) days prior written notice to each insured named therein. 18. FIRE
CASUALTY- EMINENT DOMAIN    Should a substantial portion of the leased premises,
or of the property of which they are a part, be substantially damaged by fire or
other casualty, or be taken by eminent domain, the LESSOR may elect to terminate
this lease upon notice to LESSEE within 30 days of such fire or casualty or
receipt of notice of the taking. When such fire, casualty, or taking renders the
leased premises substantially unsuitable for their intended use, a just and
proportionate abatement of rent shall be made, and the LESSEE may elect to
terminate this lease if    (a) The Lessor fails to give written notice within
thirty (30) days of its intention to restore the leased premises, or    (b) The
LESSOR fails to restore the leased premises to a condition substantially
suitable for their intended use within sixty (60) days of said fire, casualty or
taking.    The LESSOR reserves, and the LESSEE grants to the LESSOR, all rights
which the LESSEE may have for damage to the LESSEE’s fixtures, property, or
equipment. 19. DEFAULT AND BANKRUPTCY    In the event that:   

 

(a) The LESSEE shall default in the payment of any installment of rent or other
sum herein specified and such default shall continue for ten (10) days after
written notice thereof; or

   (b) The LESSEE shall default in the observance or performance of any other of
the LESSEE’s covenants, agreements, or obligations hereunder and such default
shall not be cured within thirty (30) days after written notice thereof, or   
(c) The LESSEE shall be declared bankrupt or insolvent according to law, or, if
any assignment shall be made of LESSEE’s property for the benefit of creditors,
   then the LESSOR shall have the right thereafter, while such default
continues, to re-enter and take complete possession of the leased premises, to
declare the term of this lease ended, and remove the LESSEE’s effects, without
prejudice to any remedies which might be otherwise used for arrears of rent or
other default. The LESSEE shall indemnify the LESSOR against all loss of rent
and other payments which the LESSOR may incur by reason of such termination
during the residue of the term. If the LESSEE shall default, after reasonable
notice thereof, in the observance or performance of any conditions or covenants
on LESSEE’s part to be observed or performed under or by virtue of any of the
provisions in any article of this lease, the LESSOR, without being under any
obligation to do so and without thereby waiving such default, may upon at least
10 days’ notice to LESSEE remedy such default for the account and at the expense
of the LESSEE. If the LESSOR makes any expenditures or incurs any obligations
for the payment of money in connection therewith, including but not limited to,
reasonable attorney’s fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred shall be paid to the
LESSOR by the LESSEE as additional rent. 20. NOTICE    Any notice from the
LESSOR to the LESSEE relating to the leased premises or to



--------------------------------------------------------------------------------

(fill in)

   the occupancy thereof shall be deemed duly served if left at the leased
premises with an individual authorized to accept mail for LESSEE and addressed
to the LESSEE, or if mailed to the leased premises, registered or certified
mail, return receipt requested, postage prepaid, addressed to the LESSEE. Any
notice from the LESSEE to the LESSOR relating to the leased premises or to the
occupancy thereof shall be deemed duly served if mailed to the LESSOR by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the LESSOR at such address as the LESSOR may from time to time
advise in writing. All rent notices shall be paid and sent to the LESSOR at
Batstone, LLC c/o Carol Toomey, 100 Domino Drive, Concord, MA 01742. 21.
SURRENDER    The LESSEE shall at the expiration or other termination of this
lease remove all LESSEE’s goods and effects from the leased premises (including,
without hereby limiting the generality of the foregoing, all signs and lettering
affixed or painted by LESSEE, either inside or outside the leased premises).
LESSEE shall deliver to the LESSOR the leased premises and all keys, locks
thereto, and other fixtures connected therewith and all alterations and
additions made to or upon the leased premises, in good condition, normal wear
and tear and damage by fire or other casualty only excepted. In the event of the
LESSEE’s failure to remove any of LESSEE’s property from the premises, LESSOR is
hereby authorized, without liability to LESSEE for loss or damage thereto, and
at the sole risk of LESSEE, to remove and store any of the property at LESSEE’s
expense, or to retain same under LESSOR’s control or to sell in a public or
private sale, without notice, any or all of the property not so removed and to
apply the net proceeds of such sale to the payment of any sum due hereunder, or
to destroy such property. 22. BROKERAGE    The Broker(s) named herein: NONE

(fill in or delete)

      Warrant(s) that he (they) is (are) duly licensed as such by the
Commonwealth of Massachusetts, and join(s) in this agreement and become(s) a
party hereto, insofar as any portions of this agreement expressly apply to him
(them), and to any amendments or modifications of such provisions to which he
(they) agree(s) in writing.    LESSOR agrees to pay the above-named Broker upon
the term commencement data fee for professional services of    Or pursuant to
Broker’s attached commission schedule. 23. OTHER    OPTION TO RENEW:   

 

1. LESSEE shall have the option to renew this lease for an additional period of
two and one-half years commencing April 1, 2012 at a rate of $7.50 per square
foot or $170,602.50 per year payable in advance monthly installments of
$14,216.88, provided LESSEE is not in breach of this Lease and gives LESSOR six
(6) months prior written notice of its intent to renew hereunder.

  

 

2. LESSEE shall have the option to renew this lease for an additional period of
two and one-half years commencing October 1, 2014 at a rate of $7.50 per square
foot or $170,602.50 per year payable in advance monthly installments of
$14,216.88, provided LESSEE is not in breach of this Lease and gives LESSOR six
(6) months prior written notice of its intent to renew hereunder.

  

 

PARKING:

  

 

LESSEE is entitled to ongoing use of 65% of all available parking spaces.

  

 

SIGNAGE:

  

 

LESSEE may keep existing signage at the Leased Premises.

  

 

ACCESS:

  

 

LESSEE shall be granted reasonable access to the loading dock through the
adjoining premises.

  

 

WAIVER:

  

 

Notwithstanding anything to the contrary herein, each party hereby waives all
rights of recovery against the other party, and such other party’s insurance
carrier (by way of subrogation or otherwise), for all losses, damages or
injuries to the leased premises, any improvements thereon or any personal
property of either party therein, to the extent such waiver does not invalidate
or materially increase the cost of the insurance coverage of either party and to
the extent such losses, damages or injuries are covered by insurance the damaged
party is required to carry hereunder or other elects to maintain; provided that
the foregoing waiver by either party shall not apply with respect to any loss,
damage or injury to the extent caused by the negligence or willful misconduct of
the other party, its agents, employees, representatives or contractors.

  

 

GOVERNING LAW:

  

 

Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.

IN WITNESS WHEREOF, the said parties hereunto set their hands and seals this
Fourth day of April, 2007.



--------------------------------------------------------------------------------

/s/ Michael P. Malone

           

/s/ Carol Toomey

LESSEE          LESSOR Technical Communications Corporation          Batstone
LLC Michael P. Malone          Carol Toomey Chief Financial Officer         